 

Exhibit 10.2

 

William Lyon Homes

 

2004 Outside Directors

 

Deferred Compensation Plan

 

Effective As Of December 28, 2004

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

  

DEFINITIONS

   1

1.1.

  

Accrued Benefit

   1

1.2.

  

Beneficiary

   1

1.3.

  

Calendar Year

   1

1.4.

  

Change in Control

   2

1.5.

  

Code

   2

1.6.

  

Compensation

   2

1.7.

  

Deferral Account

   2

1.8.

  

Effective Date

   2

1.9.

  

Election of Deferral

   2

1.10.

  

Key Employee

   2

1.11.

  

Outside Director

   2

1.12.

  

Participant

   2

1.13.

  

Participant Annual Deferral

   2

1.14.

  

Plan

   2

1.15.

  

Plan Administrator

   2

1.16.

  

Plan Year

   2

1.17.

  

Valuation Date

   2

ARTICLE 2

  

ELIGIBILITY AND PARTICIPATION

   3

2.1.

  

Eligibility

   3

2.2.

  

Participation

   3

ARTICLE 3

  

CONTRIBUTIONS AND CREDITS

   3

ARTICLE 4

  

DEFERRAL ACCOUNTS AND ALLOCATION OF FUNDS

   4

4.1.

  

Deferral Account Allocations

   4

4.2.

  

Investment Election and Declared Rates

   4

4.3.

  

Determination of Accounts

   5

ARTICLE 5

  

ENTITLEMENT TO BENEFITS

   5

5.1.

  

Vesting of Benefits

   5

5.2.

  

Termination of Service as a Director

   5

5.3.

  

Fixed Payment Date Benefit

   5

5.4.

  

Death Benefits

   6

5.5.

  

Hardship Distribution

   6

ARTICLE 6

  

RIGHTS ARE LIMITED

   7

6.1.

  

Benefits Payable Only From General Corporate Assets: Unsecured General Creditor
Status of Participant

   7

 

- i -



--------------------------------------------------------------------------------

6.2.

  

No Right to Board Membership

   7

6.3.

  

Benefits Not Transferable

   8

6.4.

  

No Trust Created

   8

ARTICLE 7

  

BENEFICIARIES

   8

7.1.

  

Beneficiary Designation

   8

7.2.

  

Spouse’s Interest

   8

7.3.

  

Facility of Payment

   8

ARTICLE 8

  

PLAN ADMINISTRATION

   9

8.1.

  

Responsibility of Administration of the Plan

   9

8.2.

  

Arbitration

   10

8.3.

  

Notice

   11

ARTICLE 9

  

AMENDMENT OR TERMINATION

   12

ARTICLE 10

  

THE TRUST

   12

10.1.

  

Establishment of Trust

   12

10.2.

  

Interrelationship of the Plan and the Trust

   12

10.3.

  

Contribution to the Trust

   12

ARTICLE 11

  

MISCELLANEOUS

   12

11.1.

  

Governing Law

   12

11.2.

  

Withholding

   12

EXHIBIT A

  

Participant Enrollment and Election Form

   A-1

EXHIBIT B

  

Deemed Investment Elections

   B-1

EXHIBIT C

  

Designation of Beneficiary

   C-1

 

- ii -



--------------------------------------------------------------------------------

 

WILLIAM LYON HOMES

 

2004 OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

 

THIS WILLIAM LYON HOMES 2004 OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN is
adopted as of the 28th day of December, 2004, by William Lyon Homes, a Delaware
corporation (the “Corporation”), as follows:

 

RECITALS

 

WHEREAS, the Corporation wishes to establish the William Lyon Homes 2004 Outside
Directors Deferred Compensation Plan (the “Plan”) effective as of December 28,
2004 to provide additional retirement benefits and income tax deferral
opportunities for directors of the Corporation who are not officers or employees
of the Corporation;

 

WHEREAS, the Corporation intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for directors of the Corporation who are
not officers or employees of the Corporation; and

 

WHEREAS, the Corporation wishes the Plan to comply with the provisions of the
American Jobs Creation Act of 2004 applicable to deferred compensation plans.

 

NOW, THEREFORE, the Corporation hereby adopts the following William Lyon Homes
2004 Outside Directors Deferred Compensation Plan, effective for deferrals of
compensation that is earned (i.e., the services that earned such compensation
are performed) or vested after December 31, 2004.

 

ARTICLE 1

 

DEFINITIONS

 

DEFINITION OF TERMS. Certain words and phrases are defined when first used in
later sections of this plan. In addition, the following words and phrases when
used herein, unless the context clearly requires otherwise, shall have the
following respective meanings.

 

1.1. Accrued Benefit. The sum of all amounts deferred hereunder by or on behalf
of a Participant, including any earnings, gains, losses, and changes in value
credited to the Participant or his or her Beneficiaries pursuant to this Plan,
which shall be reflected in the Deferral Account.

 

1.2. Beneficiary. The Beneficiary designated by a Participant under Article 7,
or, if the Participant has not designated a Beneficiary under Article 7, the
person or persons entitled to receive distributions of benefits under Section
5.4.

 

1.3. Calendar Year. January 1 to December 31.

 

- 1 -



--------------------------------------------------------------------------------

1.4. Change in Control shall have the meaning prescribed in regulations
promulgated by the U.S. Treasury Department under Section 409A of the Code.

 

1.5. Code. The Internal Revenue Code of 1986, as amended from time to time.

 

1.6. Compensation. The director’s fees payable to a Participant for service
performed as an Outside Director during a Plan Year.

 

1.7. Deferral Account. Book entries maintained by the Corporation reflecting the
Participant’s Accrued Benefit, provided, however, that the existence of such
book entries and the Deferral Account shall not create, and shall not be deemed
to create, a trust of any kind, or a fiduciary relationship between the
Corporation and the Participant or his or her Beneficiaries.

 

1.8. Effective Date. December 28, 2004, applicable to deferrals of Compensation
that is earned (i.e., the services that earned such Compensation are performed)
or vested after December 31, 2004.

 

1.9. Election of Deferral. A written notice filed by the Participant with the
Human Resources Department of the Corporation in substantially the form attached
hereto as Exhibit A, the Participant Enrollment and Election Form, specifying
the amount (if any) of Compensation to be deferred.

 

1.10. Key Employee. A key employee of the Corporation, as defined in Section
416(i) of the Code without regard to paragraph (5) thereof, who is a Participant
in this Plan.

 

1.11. Outside Director. A member of the Board of Directors of the Corporation
who is not currently an officer or employee of the Corporation or of any of its
affiliates or subsidiaries.

 

1.12. Participant. An Outside Director.

 

1.13. Participant Annual Deferral. The portion of a Participant’s Compensation,
which he or she elects to defer for the Calendar Year in question.

 

1.14. Plan. This Plan, together with any and all amendments or supplements
thereto.

 

1.15. Plan Administrator. The Board of Directors of the Corporation, without the
participation of any Outside Director, except as provided in Section 8.1(c).

 

1.16. Plan Year. The Calendar Year.

 

1.17. Valuation Date. The last day of each quarter during the Plan Year, or such
other dates as the Plan Administrator may establish in its discretion.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2

 

ELIGIBILITY AND PARTICIPATION

 

2.1. Eligibility.

 

  (a) Each Outside Director shall become a Participant on the first day on which
such Outside Director becomes an Outside Director.

 

  (b) Once an Outside Director becomes a Participant, he or she shall remain a
Participant until he or she ceases to be an Outside Director, and thereafter
until all benefits to which he or she (or his or her Beneficiaries) is entitled
under the Plan have been paid.

 

2.2. Participation.

 

  (a) The Participant may elect a Participant Annual Deferral hereunder by
filing an Election of Deferral. Except as provided in Section 2.2(b), any
Election of Deferral, to be effective, must be filed before the beginning of the
Plan Year to which it applies, and shall be effective only for Compensation
which the Participant earns (i.e., the Participant performs the services that
earn such Compensation) in the Plan Year to which the Election of Deferral
applies. The Plan Administrator may, in its discretion, require that Elections
of Deferral be filed a stated number of days before the beginning of the Plan
Year to which the Elections of Deferral apply.

 

  (b) Any person who becomes an Outside Director during a Plan Year may elect to
participate and commence deferrals by filing an Election of Deferral within 30
days following his election or designation as an Outside Director, in which case
the Election of Deferral shall be effective for Compensation earned (i.e., the
Outside Director performs the services that earn such Compensation) after the
date of the filing of such Election of Deferral in such Plan Year.

 

  (c) Each Election of Deferral shall be effective only for Compensation which
would otherwise be paid in the Calendar Year to which the Election of Deferral
applies, and shall be irrevocable during such Calendar Year.

 

ARTICLE 3

 

CONTRIBUTIONS AND CREDITS

 

Commencing on the Effective Date, and continuing through the date on which the
Participant ceases to be an Outside Director, each Participant shall be entitled
to elect to defer into his or her Deferral Account, by filing with the Plan
Administrator an Election of Deferral prior to the beginning of the Plan Year, a
portion of the Compensation that the Participant earns (i.e., the Participant
performs the services that earn such Compensation) during the Plan Year. In the
Election of Deferral, the Participant shall specify the amount to be deferred,
which such specification may be expressed as a percentage of the Compensation or
as a fixed dollar amount. A Participant may elect to defer up to 100% of

 

- 3 -



--------------------------------------------------------------------------------

the Compensation which would otherwise be payable to him during a Plan Year. If
a Participant validly elects to defer less than all of his Compensation for a
Plan Year, his deferrals shall be withdrawn from the Compensation that would
otherwise be payable to him in such Plan Year as ratably as possible.

 

ARTICLE 4

 

DEFERRAL ACCOUNTS AND ALLOCATION OF FUNDS

 

4.1. Deferral Account Allocations.

 

  (a) Compensation which is deferred under the Plan shall be deemed to be added
to the Deferral Account on the first day of the following month in which the
Compensation would otherwise have been paid.

 

  (b) All amounts paid from a Deferral Account shall be deemed to be paid on the
first day of the month.

 

  (c) Based on the Investment Elections of a Participant made under Section 4.2,
the Participant’s Deferral Account shall be credited with investment earnings,
gains, losses or changes in value effective at the end of each calendar quarter
during the Plan Year, except as otherwise provided in this Plan.

 

  (d) The Plan Administrator may, at any time, change the timing or methods for
crediting or debiting earnings, gains, losses, and changes in value of
investment options, deferrals of Compensation, and payments of benefits and
withdrawals under this Plan; provided, however, that the times and methods for
crediting or debiting such items in effect at any particular time shall be
uniform among all Participants and Beneficiaries.

 

4.2. Investment Election and Declared Rates.

 

  (a) Investment Elections may be made from any of the various investment
alternatives selected by the Participant from among those made available by the
Corporation from time to time, which are outlined in Exhibit B.

 

  (b) A Participant (or, in the event of the Participant’s death, the
Participant’s Beneficiary) shall make Investment Elections for the Participant’s
Deferral Account by filing a form substantially in the form of Exhibit B (or
another form acceptable to the Plan Administrator) with the Plan Administrator.
A Participant may elect to have his or her Deferral Account deemed to be
invested in up to ten (10) investment alternatives, provided, however, that such
investment alternative must be applied to at least ten percent (10%) of the
total balance in his or her Deferral Account and must be in a whole percentage
amount. Investment Elections shall remain in effect until changed and may be
changed once during each calendar quarter, with such change to be effective on
the first day of the succeeding calendar quarter.

 

- 4 -



--------------------------------------------------------------------------------

  (c) At the end of each calendar quarter (or such shorter period as the Plan
Administrator may determine), the Corporation shall compute the total return for
the quarter (or such shorter period) as to each Participant’s Investment
Elections and reduce such returns for that quarter’s (or shorter period’s) money
management fees, mortality charges, cost of insurance and investment 0expenses
associated specifically with each investment alternative. The total return for
each investment alternative shall be that investment alternative’s total return
for that quarter (or shorter period) reduced for expenses as described above.

 

  (d) From time to time, and at its sole discretion, the Corporation may change
the investment alternatives which it makes available to the Participant.
However, notwithstanding the provisions of this Section 4.2, the Corporation may
invest contributions in investments other than the investments selected by such
Participant but the Participant’s return will solely be based on the results of
his or her Investment Election reduced for expenses as described in Section
4.2(c) above. Nothing in this Plan shall require the Corporation actually to
acquire or hold any particular investment.

 

4.3. Determination of Accounts. A Participant’s Accrued Benefit and Deferral
Account balance as of each Valuation Date shall consist of the balance of
deferrals of Compensation and investment earnings, gains, losses, and changes in
value in his or her Deferral Account determined in accordance with this Section
4.

 

ARTICLE 5

 

ENTITLEMENT TO BENEFITS

 

5.1. Vesting of Benefits. A Participant’s Accrued Benefit shall be fully vested
and nonforfeitable at all times.

 

5.2. Termination of Service as a Director. In the event of the Participant’s
termination of service on the Board of Directors of the Corporation, the
Corporation shall pay to the Participant the value of the Participant’s Accrued
Benefit, unless the Participant has validly elected a later fixed payment date
under Section 5.3. Such benefit shall be payable in a lump sum on or about the
first day of the second month following the date on of the Participant’s
termination of service on the Board of Directors of the Corporation.
Notwithstanding the foregoing, if any stock of this Corporation is publicly
traded on established securities market or otherwise, no payment shall be made
to a Key Employee within six months after such Key Employee’s separation from
service (or, if earlier, the date of his or her death).

 

5.3. Fixed Payment Date Benefit.

 

  (a)

A Participant may select a fixed payment date for the payment or commencement of
payment of his or her Accrued Benefit. Payments made under this election will be
payable in one lump sum within seven (7) days after the fixed payment date. A
Participant may extend a fixed payment date

 

- 5 -



--------------------------------------------------------------------------------

 

by written notice to the Plan Administrator, provided that the Participant gives
such written notice at least 12 months before the fixed payment date before such
extension. Such fixed payment dates may not be accelerated.

 

  (b) Any fixed payment date elected by a Participant as provided under Section
5.3(a) above may be before or after the Participant’s termination of service on
the Board of Directors of the Corporation, but must be no earlier than the
January 1 of the sixth Calendar Year after the Calendar Year in which the
election is made or in which the Participant gives a written notice of
extension.

 

5.4. Death Benefits. In the event of the Participant’s death while serving on
the Board of Directors of the Corporation, or before a validly-elected fixed
payment date that would be later than the termination of the Participant’s
service on the Board of Directors of the Corporation, and before payment of
benefits under this Plan, the Corporation shall pay a survivor benefit in an
amount based on the Participant’s Accrued Benefit at the date of death. The
death benefit payable under this Section 5.4 shall be distributed to the
Participant’s Beneficiary in a lump sum on or about the first day of the second
month following the Participant’s date of death and based on the last
Beneficiary designation received by the Corporation from the Participant prior
to his or her death. If no such designation has been received by the
Corporation, such payment shall be made to the Participant’s surviving legal
spouse. If the Participant is not survived by a legal spouse, the said payment
shall be made to the then living children of the Participant, if any, in equal
shares. If there are no surviving children, the balance of the Accrued Benefit
shall be paid to the estate of the Participant.

 

5.5. Hardship Distribution.

 

  (a)

Hardship Withdrawal. In the event that the Plan Administrator, upon the written
request of a Participant, determines, in its sole discretion, that the
Participant has suffered an unforeseeable financial emergency, the Corporation
shall pay to the Participant, as soon as practicable following such
determination, an amount necessary to meet the emergency (the “Hardship
Withdrawal”), but not exceeding the vested balance of such Participant’s
Deferral Account as of the date of such payment. For purposes of this Section
5.5(a), an “unforeseeable financial emergency” shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The amounts
of a Hardship Withdrawal may not exceed the amount the Plan Administrator
reasonably determines, under regulations issued by the U.S. Treasury Department
under Section 409A of the Code, to be necessary to meet such emergency needs
(including taxes incurred by reason of a taxable distribution), after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or

 

- 6 -



--------------------------------------------------------------------------------

 

otherwise or by liquidation of the Participant’s assets (to the extent that the
liquidation of such assets would not itself cause severe financial hardship).

 

  (b) Rules Adopted by Plan Administrator. The Plan Administrator shall have the
authority to adopt additional rules relating to hardship distributions. In
administering these rules, the Plan Administrator shall act in accordance with
the principle that the primary purpose of this Plan is to provide additional
retirement income, not additional funds for current consumption.

 

  (c) Limit on Number of Hardship Distributions. No participant may receive more
than one hardship distribution in any Calendar Year.

 

  (d) Prohibition of Further Deferrals. A Participant who receives a hardship
distribution, and who is still a member of the Board of Directors of the
Corporation, shall be prohibited from making deferrals under section 3.1 for the
remainder of the Calendar Year in which the distribution is made.

 

ARTICLE 6

 

RIGHTS ARE LIMITED

 

6.1. Benefits Payable Only From General Corporate Assets: Unsecured General
Creditor Status of Participant.

 

  (a) Payment to the Participant or any Beneficiary hereunder shall be made from
assets which shall continue, for all purposes, to be part of the general,
unrestricted assets of the Corporation; no person shall have any interest in any
such asset by virtue of any provision of this Plan. The Corporation’s obligation
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that any person acquires a right to receive payments from the
Corporation under the provisions hereof, such right shall be no greater than the
right of any unsecured general creditor of the Corporation; no such person shall
have or acquire any legal or equitable right, interest or claim in or to any
property or assets of the Corporation.

 

  (b) In the event that, in its discretion, the Corporation purchases an
insurance policy or policies insuring the life of a Participant, or any member
of the Board of Directors of the Corporation, to allow the Corporation to
recover or meet the cost of providing benefits in whole or in part, hereunder,
no Participant or Beneficiary shall have any rights whatsoever therein or in
said policy or the proceeds therefrom. The Corporation shall be the sole owner
and beneficiary of any such insurance policy or property and shall possess and
may exercise all incidents of ownership therein.

 

6.2.

No Right to Board Membership. Nothing contained herein shall be construed to
give any Participant the right to be continued as a member of the Board of
Directors of the Corporation, to modify or affect the terms of his membership on
such Board, or to interfere with the right of the shareholders of the
Corporation to elect members

 

- 7 -



--------------------------------------------------------------------------------

 

of such Board. It is expressly understood that this Plan relates only to the
payment of deferred compensation for the Participant’s services.

 

6.3. Benefits Not Transferable. No Participant or Beneficiary under this Plan
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part of all the amounts payable hereunder. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, or dissolution of marriage. Any such attempted
assignment shall be void.

 

6.4. No Trust Created. Nothing contained in this Plan, and no action taken
pursuant to its provisions by any person shall create, or be construed to
create, a trust of any kind, or a fiduciary relationship between the Corporation
and any other person.

 

ARTICLE 7

 

BENEFICIARIES

 

7.1. Beneficiary Designation. The Participant shall have the right, at any time,
to submit in substantially the form attached hereto as Exhibit C, a written
designation of primary and secondary beneficiaries to whom payment under this
Plan shall be made in the event of his or her death prior to complete
distribution of the benefits payable. Each Beneficiary designation shall become
effective only when receipt thereof is acknowledged in writing by the Plan
Administrator. The Plan Administrator shall have the right, in its sole
discretion, to reject any Beneficiary designation, which is not in substantially
the form attached hereto as Exhibit C. Any attempt to designate a Beneficiary,
otherwise than as provided in this Section 7.1, shall be ineffective.

 

7.2. Spouse’s Interest. A Participant’s Beneficiary designation shall be deemed
automatically revoked if the Participant names a spouse as Beneficiary and the
marriage is later dissolved or the spouse dies. Without limiting the generality
of the foregoing, the interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant or whose marriage with the
Participant has been dissolved shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.

 

7.3. Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the Plan
Administrator, the Corporation and Plan from further liability on account
thereof.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 8

 

PLAN ADMINISTRATION

 

8.1. Responsibility of Administration of the Plan.

 

  (a) The Plan Administrator shall be responsible for the management, operation
and administration of the Plan. The Plan Administrator may employ others to
render advice with regard to its responsibilities under this Plan. It may also
allocate its responsibilities to others and may exercise any other powers
necessary for the discharge of its duties. The Plan Administrator shall be
entitled to rely conclusively upon all tables, valuations, certifications,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Plan Administrator with respect to
the Plan.

 

  (b) The primary responsibility of the Plan Administrator is to administer the
Plan for the benefit of the Participants and their beneficiaries, subject to the
specific terms of the Plan. The Plan Administrator shall administer the Plan in
accordance with its terms and shall have the power to determine all questions
arising in connection with the administration, interpretation, and application
of the Plan. Any such determination shall be conclusive and binding upon all
persons and their heirs, executors, beneficiaries, successors and assigns. The
Plan Administrator shall have all powers necessary or appropriate to accomplish
its duties under the Plan. The Plan Administrator shall also have the discretion
and authority to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and decide or resolve any and
all questions, including but not limited to, interpretations of this Plan and
entitlement to or amount of benefits under this Plan, as may arise in connection
with the Plan.

 

  (c) From and after the occurrence of a Change in Control, to the extent
permitted in regulations promulgated by the U.S. Treasury under Section 409A of
the Code, the Plan Administrator shall consist of a committee of the individuals
who were members of the Corporation’s Board of Directors ninety (90) days before
the occurrence of the Change in Control, with any vacancy in such committee
occurring thereafter being filled with a person or persons selected by the other
members of such committee.

 

- 9 -



--------------------------------------------------------------------------------

8.2. Arbitration. Any claim or controversy between the parties which the parties
are unable to resolve themselves, including any claim arising out of a
Participant’s employment or the termination of that employment, and including
any claim arising out of, connected with, or related to the formation,
interpretation, performance or breach of any provision of this Plan, and any
claim or dispute as to whether a claim is subject to arbitration, shall be
submitted to and resolved exclusively by expedited arbitration by a single
arbitrator in accordance with the following procedures:

 

  (a) In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within twenty-one (21) days, the parties shall meet and attempt in good faith to
select a single arbitrator acceptable to both parties. If a single arbitrator is
not selected by mutual consent within ten (10) business days following the
giving of the written notice of dispute, an arbitrator shall be selected from a
list of nine persons each of whom shall be an attorney who is either engaged in
the active practice of law or a recognized arbitrator and who, in either event,
is experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main Orange County office of the
American Arbitration Association (“AAA”) or of the Federal Mediation and
Conciliation Service. If, within three business days of the parties’ receipt of
such list, the parties are unable to agree upon an arbitrator from the list,
then the parties shall each strike names alternatively from the list, with the
first to strike being determined by the flip of a coin. After each party has had
four strikes, the remaining name on the list shall be the arbitrator. If such
person is unable to serve for any reason, the parties shall repeat this process
until an arbitrator is selected.

 

  (b) Unless the parties agree otherwise, within sixty (60) days of the
selection of the arbitrator, a hearing shall be conducted before such arbitrator
at a time and a place in Orange County agreed upon by the parties. In the event
the parties are unable to agree upon the time or place of the arbitration, the
time and place within Orange County shall be designated by the arbitrator after
consultation with the parties. Within thirty (30) days of the conclusion of the
arbitration hearing, the arbitrator shall issue an award, accompanied by a
written decision explaining the basis for the arbitrator’s award.

 

  (c) In any arbitration hereunder, the Corporation shall pay all administrative
fees of the arbitration and all fees of the arbitrator, except that the
Participant or Beneficiary may, if he wishes, pay up to one-half of those
amounts. Each party shall pay its own attorneys’ fees, costs, and expenses,
unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation. The parties shall be entitled to reasonable discovery subject to the
discretion of the arbitrator.

 

- 10 -



--------------------------------------------------------------------------------

  (d) The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction.

 

  (e) This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of each party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

  (f) Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may, in an appropriate matter, apply to a court for
provisional relief, including a temporary restraining order or preliminary
injunction, on the ground that the arbitration award to which the applicant may
be entitled may be rendered ineffectual without provisional relief.

 

  (g) Any arbitration hereunder shall be conducted in accordance with the
employee benefit plan claims rules and procedures of the AAA then in effect;
provided, however, that, (i) all evidence presented to the arbitrator shall be
in strict conformity with the legal rules of evidence, and (ii) in the event of
any inconsistency between the employee benefit plan claims rules and procedures
of the AAA and the terms of this Plan, the terms of this Plan shall prevail.

 

  (h) If any of the provisions of this Section 8.2 are determined to be unlawful
or otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Section 8.2, and this Section 8.2
shall be reformed to the extent necessary to carry out its provisions to the
greatest extent possible and to insure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration. If a court should find that the
provisions of this Section 8.2 are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

 

8.3. Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed, it
shall be sent by United States certified mail, postage prepaid, addressed to the
addressee’s last known address as shown on the records of the Corporation. The
date of such mailing shall be deemed the date of notice consent or demand. Any
person may change the address to which notice is to be sent by giving notice of
the change of address in the manner aforesaid.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 9

 

AMENDMENT OR TERMINATION

 

This Plan may be amended or terminated by the Corporation at any time, without
notice to or consent of any person, pursuant to resolutions adopted by its Board
of Directors. Any such amendment or termination shall take effect as of the date
specified therein and, to the extent permitted by law. However, no such
amendment or termination shall reduce the amount then credited to the
Participant’s Deferral Account. If the Plan is terminated, benefits will be
distributed at the same times and in the same manner as they would have been if
the termination had not occurred.

 

ARTICLE 10

 

THE TRUST

 

10.1. Establishment of Trust. The Corporation shall establish a grantor trust,
of which the Corporation is the grantor, within the meaning of subpart E, part
I, subchapter J, subtitle A of the Code, to pay benefits under this Plan (the
“Trust”).

 

10.2. Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Participant
and the creditors of the Corporation to the assets transferred to the Trust. The
Corporation shall at all times remain liable to carry out its obligations under
the Plan. The Corporation’s obligations under the Plan may be satisfied with
Trust assets distributed pursuant to the terms of the Trust.

 

10.3. Contribution to the Trust. Amounts may be contributed by the Corporation
to the Trust in the sole discretion of the Corporation.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1. Governing Law. The Plan and the rights and obligations of all persons
hereunder shall be governed by and construed in accordance with the laws of the
State of California, other than its laws regarding choice of law.

 

11.2. Withholding. If any payments to be made to Participant or Beneficiaries
pursuant to this Plan shall be subject to all federal, state and local income
and employment taxes, such taxes may be withheld accordingly by the Corporation
from benefits under this Plan or from salary, bonuses or other amounts due to
the Participant as determined by the Plan Administrator.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has executed this Plan as of the day and
year above first written.

 

The “Corporation”

WILLIAM LYON HOMES

By:

  /s/    WADE H. CABLE             Wade H. Cable

Title:

  President and Chief Operating Officer

 

- 13 -



--------------------------------------------------------------------------------

WILLIAM LYON HOMES

2004 Outside Directors Deferred Compensation Plan

Participant Enrollment and Election Form

 

EXHIBIT A

 

This Agreement is entered into this             day of                     ,
20     between WILLIAM LYON HOMES, hereinafter referred to as the “Corporation,”
and                                 , hereinafter referred to as the
“Participant.”

 

I acknowledge that as an Outside Director of the Corporation I have been offered
an opportunity to participate in the Corporation’s 2004 Outside Directors
Deferred Compensation Plan for the Plan Year beginning January 1, 2005. I am
electing the alternatives set forth as indicated below:

 

I. ELECTION TO DEFER

 

(Please check all that apply)

 

  ¨ I WILL participate in the Corporation’s 2004 Outside Directors Deferred
Compensation Plan for the forthcoming Plan Year and duly authorize the
Corporation to make the appropriate deductions from my director’s fees.

 

I hereby elect to defer receipt of my director’s fees for the forthcoming Plan
Year as set forth below:

 

  ¨ ____% or $___________ of my director’s fees to be withdrawn ratably (as
nearly as possible) from my director’s fees during rest of the year.

 

  ¨ I will NOT participate in the Corporation’s 2004 Outside Directors Deferred
Compensation Plan for the forthcoming Plan Year.

 

NOTE: This election is irrevocable for the forthcoming Plan Year.

 

II. FIXED PAYMENT DATE BENEFITS ELECTION (PER ARTICLE 5):

 

(Please check if you want to elect a fixed payment date)

 

  ¨ Fixed Payment Date Benefits. I hereby elect to have my fixed payment date
benefits distributed to me in the following manner:

 

Date for fixed payments to commence                                      (This
date may be no earlier than the January 1 of the sixth calendar year after the
calendar year in which this election is made, but may be later than the date you
leave the Board.)

 

- A-1 -



--------------------------------------------------------------------------------

NOTE: This election may be changed to extend the payment date to a later date so
long as (a) you make the election to so extend the date at least one year before
the original date, and (b) the extended date is no earlier than January 1 of the
sixth calendar year after you make the election to extend. Such dates may not be
accelerated.

 

PARTICIPANT

 

<<First Name>> <<Last Name>>

 

- A-2 -



--------------------------------------------------------------------------------

William Lyon Homes

2004 Outside Directors Deferred Compensation Plan

Deemed Investment Elections

 

EXHIBIT B

 

This agreement is entered into effective as of                     ,         
between William Lyon Homes, hereinafter referred to as the “Corporation” and
                                , hereinafter referred to as the “participant.”

 

Investment Elections

 

This Investment Election shall supersede any prior election which I have made
and shall continue until such time as I make a new Investment Election in
accordance with the terms of the Plan. Please see accompanying material and
prospectus for a detailed explanation of investment options.

 

     Allocation


--------------------------------------------------------------------------------

Hartford HLS Sub-Accounts:    _______ Advisers Fund (005-505)    _______ Bond
Fund (004-504)    _______ Capital Appreciation (006-506)    _______ Dividend and
Growth Fund (017-517)    _______ Disciplined Equity Fund (025-525)    _______
Growth Opportunities Fund (141-541)    _______ Index Fund (003-503)    _______
International Opportunities Fund (007-507)    _______ International Small
Company Fund (142-542)    _______ MidCap Value Fund (143-543)    _______ Money
Market Fund (001-501)    _______ Mortgage Securities Fund (002-502)    _______
Small Company Fund (028-528)    _______ Stock Fund (008-508)    _______ Value
Opportunities Fund (144-544)    _______ Hartford Fixed Account (019-519)   
_______ Fidelity VIP Sub-Accounts:    _______ Equity-Income Portfolio (022-522)
   _______ American Funds Insurance Sub-Accounts:    _______ Asset Allocation
Fund (605-615)    _______ Blue Chip Income & Growth Fund (606-616)    _______
Bond Fund (609-619)    _______ Global Growth Fund (601-611)    _______ Global
Small Capitalization Fund (602-612)    _______ Growth Fund (603-613)    _______
Growth-Income Fund (604-614)    _______ International Fund (607-617)    _______
New World Fund (608-618)    _______ AIM V. I. Sub-Accounts:    _______ Mid Cap
Core Equity Fund (149-549)    _______ Premier Equity Fund (148-548)    _______
Putnam VT Sub-Accounts:    _______ Capital Opportunities Fund (155-555)   
_______ Equity Income Fund (154-554)    _______ Global Equity Fund (157-557)   
_______ Growth & Income Fund (156-556)    _______ High Yield Bond Fund (161-561)
   _______ Income Fund (162-562)    _______ International Equity Fund (158-558)
   _______ New Opportunities Fund (159-559)    _______ Voyager Fund (160-560)   
_______

 

- B-1 -



--------------------------------------------------------------------------------

     Allocation


--------------------------------------------------------------------------------

  MFS Sub-Accounts:    _______   New Discovery Series (151-551)    _______  
Total Return Series (150-550)    _______   Franklin Templeton Sub-Accounts:   
_______   Mutual Shares Securities Fund (147-547)    _______   Franklin Small
Cap Value Sec Fund (146-546)    _______        _______   Hartford 2004 Ibbotson
Model Portfolios:    _______   Conservative    _______   Moderate Conservative
   _______   Moderate    _______   Moderate Aggressive    _______   Aggressive
   _______        _______        _______   Grand Total – All Investment
Elections    100 %

 

PARTICIPANT

 

 

--------------------------------------------------------------------------------

Signature of Participant

 

 

--------------------------------------------------------------------------------

Printed Name of Participant

 

- B-2 -



--------------------------------------------------------------------------------

WILLIAM LYON HOMES

2004 Outside Directors Deferred Compensation Plan

Designation of Beneficiary

 

EXHIBIT C

 

TO: William Lyon Homes (hereinafter referred to as the “Corporation”),

 

In accordance with the rights granted to me in the William Lyon Homes 2004
Outside Directors Deferred Compensation Plan, between the Corporation and me, I
do hereby designate as Beneficiary thereunder to receive payments thereunder in
the event of my death:

 

Primary Beneficiary: ______________________________________________

Relationship: _____________________________________________________

 

1st Contingent Beneficiary: _________________________________________

Relationship: _____________________________________________________

 

I further reserve the privilege of changing the Beneficiary herein named at any
time or times without the consent of any such beneficiary.

 

This designation is made upon the following terms and conditions:

 

1. The word “Beneficiary” as used herein shall include the plural,
Beneficiaries, wherever the Plan permits.

 

2. For purposes of this Beneficiary Designation, no person shall be deemed to
have survived the Participant if that person dies within thirty (30) days of the
Participant’s death.

 

3. Beneficiary shall mean the Primary Beneficiary if such Primary Beneficiary
survives the Participant by at least thirty (30) days, and shall mean the 1st
Contingent Beneficiary if the Primary Beneficiary does not survive the
Participant by at least thirty (30) days.

 

4. If the Primary Beneficiary shall be deceased on any annual payment date
provided in said Agreement, any and all remaining annual payments shall be
payable to the 1st Contingent Beneficiary unless the executors or administrators
of said deceased Beneficiary are named as Primary Beneficiary hereinabove.

 

5. If more than one Beneficiary is named within the same class (i.e., Primary or
1st Contingent), then annual payments shall be made equally to such
Beneficiaries unless otherwise provided hereinabove. If any such Beneficiary
dies while receiving annual payments under said Agreement, any and all remaining
payments shall continue to be made to the surviving Beneficiaries of such class
and to the legal heirs of the deceased Beneficiary, which legal heirs shall
receive the amount which was being received by said deceased Beneficiary. If all
of the Beneficiaries of a class shall die, any and all remaining payments shall
be made to the next class of Beneficiaries, as provided under Paragraph 4 above.

 

6. If none of the Beneficiaries named hereinabove are living on any said annual
payment date, any and all remaining payments shall be made to my executors or
administrators, or upon their written request, to any person or persons so
designated by them.

 

7. If any such annual payments shall be payable to any trust, the Corporation
shall not be liable to see to the application by the Trustee of any payment
hereunder at any time, and may rely upon the sole signature of the Trustee to
any receipt, release or waiver, or to any transfer or other instrument to
whomsoever made purporting to affect this nomination or any right hereunder.

 

8. A Participant’s Beneficiary designation shall be deemed automatically revoked
if the Participant names a spouse as Beneficiary and the marriage is later
dissolved or the spouse dies. Without limiting the generality of the foregoing,
the interest in the benefits hereunder of a spouse of a Participant who has
predeceased the Participant or whose marriage with the Participant has been
dissolved shall automatically pass to the Participant and shall not be
transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor shall such interest pass under the laws of intestate
succession.

 

- C-1 -



--------------------------------------------------------------------------------

This designation cancels and supersedes any Designation of Beneficiary
heretofore made by me with respect to said Plan and the right to receive
payments thereunder.

 

Dated: _________________________________

                

Outside Director

 

I am the spouse of the Participant/Outside Director named above. I have read and
understood the foregoing Designation of Beneficiary, and especially paragraph 8
thereof. I understand that the Plan does not permit the assignment of my
spouse’s benefits to me in the event of the dissolution of my marriage. I also
understand that, even if my spouse names me as a Beneficiary, my rights may be
impaired in the event of the dissolution of my marriage or my death before my
spouse.

 

Dated: _________________________________

               

Spouse

Received this          day of                 , 20           By:                
     

 

- C-2 -